DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a DIV of 14/758,607 06/30/2015 ABN; 14/758,607 is a 371 of PCT/US2014/039083 05/22/2014; PCT/US2014/039083 has PRO 61/828,331 05/29/2013.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 07/22/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.          Applicants species election with traverse of: (i) one organic acid: glycolic acid (claims 17 and 21), (ii) non-ionic surfactant: an alkoxylated alkylphenol having one or more linear or branched C1 to C25 alkyl groups attached (claim 18) In particular, the a is hydrogen, Rb is hydrogen, and Rc is an alkyl group having from 8 to 40 carbon atoms and A is a monovalent cation (claim 26). In particular, Rc is an alkyl group having C14 to C30 carbons. [Specification, Page 12, Line 25] in the reply filed on 01/28/21 is acknowledged. The traversal is on ground (s) that simultaneous examination of the inventions does not impose an undue burden of examination on the Examiner. This is not persuasive because these species are independent or distinct because each combination results in a structurally distinct compound that will have distinct properties. In addition, these species are not obvious variants of each other based on the current record. In accordance with species election practices, upon finding one species allowable, search will continue onto a subsequently elected species. The requirement is still deemed proper and is therefore made FINAL.

Scope of the Elected Invention
6.         Claims 17-34 are pending in this application.  Claims 19-20, 22, 29-30 are directed to the non-elected species. Accordingly, claims 19-20, 22, 29-30 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a 
           Claims 17-18, 21, 23-28, 31-34, drawn to a process, wherein Species are (i) one organic acid: glycolic acid (claims 17 and 21), (ii) non-ionic surfactant: an alkoxylated alkylphenol having one or more linear or branched C1 to C25 alkyl groups attached (claim 18), the alkoxylated alkylphenol has 1 to 50 propoxylate groups and 1 to 50 ethoxylate (claim 25), (iii) Injection water: brine (claim 23), (iv) an alkali metal hydroxide (claim 24), and (v) Co-surfactant: alkylaryl sulfonate represented by the formula (II), where Ra is hydrogen, Rb is hydrogen, and Rc is an alkyl group having from 8 to 40 carbon atoms and A is a monovalent cation (claim 26). 

Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.        Claims 17-18, 21, 23-28, 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 17, improperly recite the Markush group in the form of “selected from A, B and C” (please See lines 3-4), which renders the claim indefinite because it is unclear selected from the group consisting of A, B and C" or "wherein the material is A, B or C." See MPEP § 2173.05(h).
         Claims 18, 21, 23-28, 31-34 depends from the rejected claim 17.
         Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.       Claims 17, 21, 23-24, 28, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rehage (US 2014/0260466).
           Regarding claim 17, Rehage discloses a method of recovering oil from the subterranean formation (read on process of recovering fossil fluids from a fossil-bearing  comprising injecting a fracturing fluid comprising a composition containing additive such as nonionic surfactant in an amount of from about 10 to about 11 wt% of the composition, an organic acid such as citric acid in an amount of from about 0.01 to about 2 wt% of the composition and water (para [0077], [0099]-[0100], [0110]-[0111], [0258]), overlapping instant claim range of the organic acid and nonionic surfactant are present at a ratio ranging between about 0.05 parts by weight organic acid/15 parts by weight nonionic surfactant to about 2 parts by weight organic acid/10 parts by weight nonionic surfactant. 
          A prima facie case of obviousness exists for the, where Rehage discloses additive such as nonionic surfactant in an amount of from about 10 to about 11 wt% of the composition and an organic acid such as citric acid in an amount of from about 0.01 to about 2 wt% of the composition, overlapping the requirement of claim 17. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
          Regarding claim 21, Rehage discloses an organic acid such as citric acid in the composition (para [0099]). Although, Rehage does not disclose the glycolic acid is included in the composition, Rehage discloses the glycolic acid and citric acids are functionally equivalent (para [0193]). It would have been obvious to one with ordinary skill, in the art at the time of invention, to substitute citric acid with the functionally equivalent glycolic acid as taught by Rehage. 
           Regarding claim 23, Rehage discloses injection water contains inorganic salts such as sodium chloride (para [0103], [0104]; read on brine).
          Regarding claim 24, Rehage discloses an alkali metal hydroxide such as sodium

          Regarding claim 28, Rehage discloses additive such as nonionic surfactant in an amount of from about 10 to about 11 wt% of the composition, an organic acid such as citric acid in an amount of from about 0.01 to about 2 wt% of the composition and water (para [0077], [0099]-[0100], [0110]-[0111], [0258]), overlapping instant claim range of the organic acid and nonionic surfactant are present at a ratio ranging between about 0.05 parts by weight organic acid/15 parts by weight nonionic surfactant to about 1.25 parts by weight organic acid/9 parts by weight nonionic surfactant. 
          A prima facie case of obviousness exists for the, where Rehage discloses additive such as nonionic surfactant in an amount of from about 10 to about 11 wt% of the composition and an organic acid such as citric acid in an amount of from about 0.01 to about 2 wt% of the composition, overlapping the requirement of claim 28. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
          Regarding claim 31, Rehage discloses a solvent (para [0089]).
          Regarding claim 32, Rehage discloses a method of recovering oil from the subterranean formation comprising injecting a composition at 90 °C (194 °F) into a subterranean formation (para [0258], [0264]) fall into instant claim range of between about 80°F and about 300°F.
          Regarding claim 33, Rehage discloses a method of recovering oil from the subterranean formation comprising injecting a composition into a subterranean formation (para [0258]). Since Rehage discloses a method of recovering oil from the subterranean formation comprising injecting a composition into a subterranean .
12.      Claims 18, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rehage as applied to claim 17 above, and further in view of Thompson (US 6302209). 
           Rehage includes the features of claim 17.
           Regarding claims 18, 25, Rehage does not disclose the nonionic surfactant is an alkoxylated alkylphenol having one or more linear or branched C1 to C25 alkyl groups attached, wherein the alkoxylated alkylphenol comprises 1 to 50 propoxylate groups and 1 to 50 ethoxylate groups.
         However, Thompson discloses a wellbore fracturing treatment fluid for treating a subterranean formation comprising polymers, surfactant such as non-ionic surfactants and an injection water, wherein the non-ionic surfactants are alkoxylated alkylphenol comprising one or more propoxylate groups and one or more ethoxylate groups, wherein the alkylphenol is phenol having one or more linear or branched C1 to C25 alkyl groups attached thereto, e.g. NIPOL 2782, NIPOL 4472, and NIPOL 5595 (column 3, lin47-51, column 4, lines 2-50, table 1). As evidenced from Sandbrink (US 5985793), table 66A, NIPOL 2782 is a nonylphenol 32 EO/19 PO mixed non-ionic surfactant, NIPOL 4472 is a nonylphenol 41 EO/41 PO mixed non-ionic surfactant, and NIPOL 5595 is a nonylphenol 66 EO/41 PO mixed non-ionic surfactant. Thus, Rehage and Thompson are pertinent to the wellbore fracturing treatment fluid comprising water, and non-ionic surfactants.
 Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a surfactant lowering the interfacial tension between the liquids or substances. Absent evidence to the contrary, one of ordinary skill would have reasonable basis to expect that the surfactant of Thompson would be effective in the treatment fluid of Rehage as economical and environmentally compatible (Thompson, column 3, lines 15-16). 
13.      Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rehage as applied to claim 17 above, and further in view of Flournoy (US 3811504; Applicants IDS filed on 07/22/20). 
           Rehage includes the features of claim 17.
           Regarding claims 26-27, Rehage does not disclose an anionic co-surfactant such as alkylaryl sulfonate (formula II), wherein the co-surfactant is added to the 
          However, Flournoy discloses a wellbore treatment composition for the recovery of oil from the subterranean formation, wherein the composition comprises mixture of surfactant comprising non-ionic surfactant such as polyethoxylated alkylphenol and anionic surfactant alkylarylsulfonate in 1:1 weight percent ratio, wherein alkylarylsulfonate has benzene aryl part, 8 to 14 carbon atom in alkyl part and monovalent cation on the sulfonate (column 4, lines 17-35, 65, table I). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Rehage with the aforementioned teachings of Flournoy to provide a surfactant composition comprising mixture of surfactant comprising non-ionic surfactant such as polyethoxylated alkylphenol and anionic surfactant alkylarylsulfonate in 1:1 weight percent ratio, wherein alkylarylsulfonate has benzene aryl part, 8 to 14 carbon atom in alkyl part and monovalent cation on the sulfonate in order to use such fluid the treatment of the subterranean formation such the oil recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a surfactant lowering the interfacial tension between the liquids or substances. Absent evidence to the contrary, one of ordinary skill would have reasonable basis to expect that the surfactant of Flournoy would be effective in the treatment fluid of Rehage in the . 
14.       Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Rehage as applied to claim 17 above, and further in view of Elkins (US 2910123)                    
           Rehage includes the features of claim 17.
           Regarding claim 34, Rehage does not disclose the injection well and producing well are adjacent to one another.
           However, Elkins discloses a method of recovering oil from the subterranean formation comprising injecting a fracturing fluid into the wellbore comprising injection well and adjacent production well, wherein the fracturing fluid composition in traveling through the fracture, dilute the viscous oil within and adjacent the fracture and transport the oils to the producing well from which point the oil and the fracturing fluid composition mixture is recovered (column 2, lines 41-53).  
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to inject the Rehage fracturing composition in the wellbore comprising injection well and adjacent production well, as taught by Elkins for the ease of oil recovery by traveling the fracturing composition through the fracture, dilute the viscous oil within and adjacent the fracture and transport the oils to the producing well from which point the oil and the fracturing composition mixture is recovered.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768